Title: Arthur Lee to Franklin and Silas Deane, 6 July 1777
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Dear Sirs
Berlin, July 6th. 1777
In my last of the 28 June I mentiond my having been robbd of my Papers, and having retreivd them in a few hours. Whether in that time they were read I cannot ascertain, but I think if they who had them, had examind them, they woud on no account have restord them. In my journal Book was an Account of all that has passd in France and Spain. You will judge whether it be proper to apprize those Courts of what has happend, to put them upon their gaurd, shoud the Court of G.B. charge them with having assisted us. The charge may be well treated as a forgery, as they have not kept the proofs of it. You will also consider whether it be not prudent to transfer the vessel building by Boux, into some other name; that we may be gaurded against their application to the States. I see by the english Papers, that they have sent some Ships to cruize in the tract [track] of Weeks, for whom I am under great apprehensions.
I have thought it prudent to wait here longer than I intended and try what advantage may be made of the ill temper which the indiscretion of the english Envoy has excited; for you will easily imagine that it is regarded as an outrage against the King. The latter end of next week I expect to set out, unless something from you shoud prevent me, for hitherto I have not been favord with one line: I have just been informd that the english Envoy has dispatched his Secretary to London, but whether it be to sheild him from the storm which he apprehends his conduct will excite from this Court, or to carry the intelligence he has receivd from the robbery of my Papers, or both I know not. This is certain, that the return of all the Papers, has left them without any thing but what may be confidently affirmed is a forgery. As he has shewn a disposition to serve them per fas et per nefas, they will reward him in hopes of his doing better another time. Having obtaind the Papers, he ought to have kept them, as it woud have been no more a robbery in one case then the other; and their being returnd immediately upon his being chargd with having taken them, made the suspicion against him ten times stronger.
I enclose you the terms on which various Articles we want, may be supplied from hence. The Person who will supply them serves the prussian Army. If you think proper to order any, it cannot be done too soon or too secretly, because this is so small a place, that transactions are easily known, and when known augment the price of things. Address your Orders to Messrs. Schmitz in der Real Shude [Schule], a Berlin, informing them where to send the things orderd, and on whom they are to be credited. Adieu.
A L.

I enclose a specimen of the tent Cloth.
[Lee’s note:] From the Passy Papers. My Letter to my Colleagues. with Specimens of Cloths for Uniforms at 22 l.t. which they rejected and gave 36 l.t. to Montieu and Williams.

 
Notations: Arthur Lee Esqr. Berlin July 6. 1777. / Mr. Lee
